FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10509

               Plaintiff - Appellee,             D.C. No. 4:04-cr-40052-DLJ

 v.
                                                 MEMORANDUM*
DAVID CHARLES HILL, a.k.a. Mack
Truck,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    D. Lowell Jensen, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      David Charles Hill appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. Reviewing de novo, see United States v. Leniear, 574 F.3d 668,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
672 (9th Cir. 2009), we affirm.

      As Hill does not dispute, he is ineligible for a sentence reduction under

Amendments 706 and 750 to the Sentencing Guidelines because he was sentenced

as a career offender under U.S.S.G. § 4B1.1. See United States v. Charles, 749
F.3d 767, 770-71 (9th Cir. 2014). Hill argues, however, that the statutory

amendments under the Fair Sentencing Act (“FSA”), which would have the effect

of lowering his base offense level under U.S.S.G. § 4B1.1, should be applied to

him. This argument fails. The FSA does not apply retroactively to defendants,

like Hill, who were sentenced before the Act’s effective date. See United States v.

Baptist, 646 F.3d 1225, 1229 (9th Cir. 2011). Contrary to Hill’s claim, the

disparate treatment between pre- and post-Act offenders, which occurs any time an

ameliorative statute is deemed not to be retroactive, does not violate his

constitutional rights. See id. at 1228-30; see also United States v. Augustine, 712
F.3d 1290, 1294-95 (9th Cir. 2013). We disagree with Hill that Dorsey v. United

States, 132 S. Ct. 2321 (2012), compels a different result. See id. at 2335

(recognizing that, even though disparities may result, “in federal sentencing the

ordinary practice is to apply new penalties to defendants not yet sentenced, while

withholding that change from defendants already sentenced”).

      AFFIRMED.


                                           2                                   14-10509